Exhibit FOR IMMEDIATE RELEASE TETRA TECHNOLOGIES, INC. TO PRESENT AT PRITCHARD CAPITAL ENERGIZE 2010 CONFERENCE January 6, 2010 (The Woodlands, Texas), TETRA Technologies, Inc. (TETRA or the Company) (NYSE: TTI) announced today that it will participate in the Pritchard Capital Energize 2010 Conference. Stuart M. Brightman, TETRA’s President and Chief Executive Officer, and Joseph M. Abell, TETRA’s Sr. Vice President and Chief Financial Officer, are scheduled to present at the conference on Wednesday, January 6, at 3:15 p.m. Presentation slides will be available on TETRA’s website at www.tetratec.com on January 6. TETRA is an oil and gas services company, including an integrated calcium chloride and brominated products manufacturing operation that supplies feedstocks to energy markets, as well as other markets. Contact: TETRA Technologies, Inc., The Woodlands, Texas Stuart M. Brightman, 281/367-1983 Fax: 281/364-4346 www.tetratec.com ###
